DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 03/16/22 and 12/16/21 in response to the non-final Office Action mailed 08/26/21. 
Status of Claims
2)	Claim 60 has been canceled via the amendment filed 03/16/22.
	Claims 53, 54, 58, 61, 63, 66, 67, 69 and 88-95 have been amended via the amendment filed 03/16/22.
	Claims 53-59, 61, 63-70 and 88-102 are pending. 
	Claims 53-56, 58, 59, 61, 63-65, 69, 70 and 88-102 are under examination. 
Information Disclosure Statements
3)	Acknowledgment is made of Applicant’s Information Disclosure Statements 05/04/22 and 12/23/21.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  		
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Moot
6)	The rejection of claim 61 made in paragraph 13 of the Office Action mailed 08/26/21 is moot in light of Applicants’ cancellation of the claim.
Objection(s) Withdrawn
7)	The objection to claim 69 and the specification made in paragraph 8 of the Office Action mailed 08/26/21 is withdrawn in light of Applicants’ amendment to the claim.
8)	The objection to claims 58, 63, 94 and 95 made in paragraph 13 of the Office Action mailed 08/26/21 is withdrawn in light of Applicants’ amendment to the claims.
Rejection(s) Moot
9)	The rejection of claim 60 made in paragraph 10 of the Office Action mailed 08/26/21 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of Applicants’ cancellation of the claim.
10)	The rejection of claim 60 made in paragraph 12 of the Office Action mailed 08/26/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
11)	The rejection of claims 53-56, 58, 59, 61, 63-65, 69, 70 and 88-102 made in paragraph 10 of the Office Action mailed 08/26/21 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of Applicants’ amendments to the claims and/or the base claim and the new rejection set forth below to address the claims as amended. 
12)	The rejection of claim 53 made in paragraph 12(a) of the Office Action mailed 08/26/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
13)	The rejection of claim 69 made in paragraphs 12(b) and 12(f) of the Office Action mailed 08/26/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
14)	The rejection of claim 89 made in paragraph 12(c) of the Office Action mailed 08/26/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
15)	The rejection of claims 91 and 93 made in paragraph 12(d) of the Office Action mailed 08/26/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims.
16)	The rejection of claims 88, 90 and 92 made in paragraph 12(e) of the Office Action mailed 08/26/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims.
17)	The rejection of claim 63 made in paragraph 12(g) of the Office Action mailed 08/26/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
18)	The rejection of claims 54-56, 58, 59, 61, 63-65, 69, 70 and 88-102 made in paragraph 12(h) of the Office Action mailed 08/26/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims and/or the base claim.
Rejection under 35 U.S.C § 112(a) or Pre-AIA , First paragraph
19) 	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
20)	Claims 53-56, 58, 59, 61, 63-65, 69, 70 and 88-102 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978). The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. An analysis of the breadth of the claims indicates the following. The base claim 53 as amended, is representative of the instant invention and it is drawn to a method for treatment of pain comprising administering to a subject in need thereof a composition comprising a nucleic acid that encodes a fusion protein comprising: (a) a botulinum neurotoxin (BTx) moiety, wherein the BTx moiety comprises a BTx enzymatic moiety and a BTx translocation domain and (b) a targeting moiety comprising a C-terminal receptor-binding domain of an anthrax toxin protective antigen (PA), wherein the C-terminal receptor-binding domain of PA comprises a PAd4 domain, wherein (a) and (b) are linked or fused together. The nucleic acid in the composition administered in the method of the dependent claim 54 encoding the fusion protein is present in a vector. Unlike the BTx moiety species recited in claim 88 which is required to comprise amino acids 1-872 of BoNT/A1 as set forth in SEQ ID NO: 4, the BTx moiety species recited in claim 89 and encompassed within the scope of the rest of the examined claims include amino acid sequence species with at least 90% identity, i.e., up to 10% non-identity, to amino acids 1-872 of SEQ ID NO: 4. Unlike the enzymatic moiety species recited in claim 90 which is required to comprise amino acids 1-448 of BoNT/A1 as set forth in SEQ ID NO: 4, the enzymatic moiety species recited in claim 91 and encompassed within the scope of the rest of the examined claims include amino acid sequence species with at least 90% identity, i.e., up to 10% non-identity, to amino acids 1-448 of SEQ ID NO: 4. Likewise, unlike the translocation domain species recited in claim 92 which is required to comprise amino acids 449-872 of BoNT/A1 as set forth in SEQ ID NO: 4, the translocation domain species recited in claim 93 and encompassed within the scope of the rest of the examined claims include amino acid sequence species with at least 90% identity, i.e., up to 10% non-identity to amino acids 449-872 of SEQ ID NO: 4. The up to 10% non-identical BTx moiety species, the up to 10% non-identical enzymatic moiety species, and the up to 10% non-identical translocation domain species, each represents a large genus encompassing numerous variant species, mutant species, and homolog species comprising amino acid substitutions, insertions, deletions, additions, truncations and/or point mutations, or any combinations thereof along the entire length of amino acids 1-872 of SEQ ID NO: 4, amino acids 448-872 of SEQ ID NO: 4, and amino acids 449-872 of SEQ ID NO: 4. Thus, the nucleic acid species or the vector species encoding the fusion protein species of widely variable structure, upon administration to a subject in need by any route including via intrathecal infusion, intra-cerebroventricular infusion, epidural injection into the CNS, peripheral administration using intradermal injection, subcutaneous injection, intramuscular injection, intraneural injection, or intra-articular injection, is required to treat pain, i.e., elicit therapeutic effects against any kind of pain including nerve pain and the various other types of pain as recited, for example, in claim 58. The up to 10% non-identical variant species encoded as a part of the encoded fusion protein are required elements of the claimed invention and therefore are an essential part of the claimed invention.  The structure of a substantial number of such species of divergent structure encompassed within the variant genus and broad scope of the claims is required to be correlated with the pain-treating therapeutic functions. However, at the time of the invention, Applicants were not in possession of a sufficient number of nucleic acid species encoding (a)- and (b)-containing fusion protein species representative of the recited BTx moiety genus, the BTx enzymatic moiety genus, and the BTx translocation domain genus having up to 10% non-identity to amino acids 1-872, amino acids 1-448, and amino acids 449-872 of SEQ ID NO: 4 respectively, each having the requisite pain-treating therapeutic function(s) upon administration to a subject in need.  
	The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

Whether or not one of skill in the art would recognize that Applicants were in possession of the claimed invention as a whole at the time of invention is to be determined upon considering the actual reduction to practice, sufficient relevant identifying characteristics, disclosure of drawings or structural chemical formulas, level of skill and knowledge in the art, and predictability in the art. The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). A mere statement that the invention includes administration of a nucleic acid encoding a fusion protein comprising (a) and (b) as claimed is insufficient to meet the written description requirement of the claimed invention. 
To satisfy the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, a convincing structure-function relationship must exist between the structure of a representative number of the fusion protein partners (a) and (b) species and their requisite pain-treating therapeutic functions. Applicants are referred to claim 3 of Example 10 of the USPTO’s Written Description Training Materials. Said claim 3 is drawn to protein variants having 95% sequence identity to SEQ ID NO: 3 that catalyze the reaction A→B. The analysis of claim 3 as explained therein is set forth below:
Although the disclosure of SEQ ID NO: 3 combined with the knowledge in the art, would put one in possession of the proteins that are at least 95% identical to SEQ ID NO: 3, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those protein having at least 95% sequence identity to SEQ ID NO: 3 (if any) have the activity of catalyzing the reaction A→B.

In the instant case, the recited genus is highly variant permitting a significant degree of structural differences among genus members. A structure-function correlation is lacking for a representative number of the various at least 10% non-identical variant species encompassed within the large variable genus and the broad scope of the claims. The BoNT species depicted in Table 1 disclosing specific truncated species of amino acids 1-872 of SEQ ID NO: 4 and the fusion protein construct species disclosed on page 44 of the as-filed specification are not sufficiently representative of the various at least 10% non-identical variant species identified supra having amino acid substitutions, additions, deletions, insertions, point mutations, and any combinations thereof anywhere along the entire length of amino acids 1-872, amino acids 1-448, and amino acids 449-872 of SEQ ID NO: 4. The structure of the latter species has not been correlated with the required pain-treating therapeutic function(s) in vivo. The as-filed specification does not provide adequate written description for the entire variant genus. It appears that the structure of even those species disclosed on page 44 has not been correlated with the requisite therapeutic function of treating in vivo any kind of pain in a subject in need. The as-filed specification discloses mere plans of studying the pain-treating therapeutic functions of the variant fusion protein genus. See for example the following paragraphs from the as-filed specification [Emphasis added]: 
[0630]  Pain behavioral testing will assay the effects on mechanical and/or thermal hyperalgesia. We will also perform electrophysiology on primary nociceptor neurons to detect delivery of intracellular toxins into neurons and neuronal activity block. Joint pathology will be analyzed by measures of inflammation and histological analysis.

[0640]  We will experiment to further assessment of in vitro efficacy of the disclosed engineered fusion proteins in known eDRG neuronal cell model.

[0782] To determine if anthrax toxin can be used to specifically target selected molecular cargo proteins into nociceptor neurons through its built in endosomal escape and cytosolic delivery mechanisms. We will further test if anthrax toxin can be used to silence chronic pain in several disease conditions (osteoarthritis, muscle injury, rheumatoid arthritis, chemotherapy induced neuropathy, cancer pain), and as well as joint destruction in osteoarthritis.[0784] We are utilizing anthrax toxin or its delivery mechanisms to specifically block chronic pain or joint destruction in different disease conditions. In some applications we will use native anthrax toxin, consisting of protective antigen (PA), the receptor binding component, together with Lethal Factor (LF, which silences MAP kinases) or Edema Factor (EF, a calcium dependent adenylate cyclase). In other applications, we will use anthrax toxin as a platform to mediate cytoplasmic delivery of the enzymatic moieties of other bacterial toxins, including diphtheria toxin (DTA) or ricin (Rcn).[0785] Native anthrax toxin (PA, LF, EF) to silence pain. Anthrax skin infections cause lesions that are painless. PA binding to ANTXR2 mediates the delivery of Lethal Factor (LF), which is known to block MAP kinases or edema factor (EF), which is an adenylate cyclase. Both MAP kinase and cAMP pathways mediate nociceptor sensitization and chronic pain, and their modulation could silence pain. Thus, we will utilize local subcutaneous or joint injections of combinations of PA+LF, PA+EF, or PA+LF+EF to induce pain blockade in different disease conditions.[0786] Anthrax toxin mediated cytosolic delivery of enzymatic moieties of diphtheria toxin (DTA) or Ricin (Rcn) to silence pain and arthritic joint destruction: PA, the receptor binding and pore-forming subunit of anthrax toxin, will be used to specifically deliver the PA-binding domain of lethal factor (LFn) fused to the enzymatic domain of diphtheria toxin (DTA) or Ricin (Rcn) into ANTXR2+ cells in the joints, including nociceptor neurons, macrophages and osteoclasts. These toxins will be injected into osteoarthritic or rheumatoid arthritic joints to silence pain and joint destruction.[0787] In mouse models, we will deliver locally subcutaneously or into the joints the above anthrax toxin molecules or molecular combinations to test the efficacy of pain blockade or joint preservation in animal models of: osteoarthritis (e.g., via monoiodoacetate injection), muscle injury (e.g., cardiotoxin induced damage), rheumatoid arthritis (e.g., K/B.times.N Serum transfer arthritis), chemotherapy induced neuropathy (e.g., Paclitaxel), and cancer pain (e.g., Ehrlich cell model)[0788] Pain behavioral testing will assay the effects on mechanical and/or thermal hyperalgesia. We will also perform electrophysiology on primary nociceptor neurons to detect delivery of intracellular toxins into neurons and neuronal activity block. Joint pathology will be analyzed by measures of inflammation and histological analysis....

	The Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5,2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106). A ‘representative number of species’ means that the species, which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, as in the instant case due to the structural variability, one must describe a sufficient variety of species to reflect the variation within the genus along with a correlation to the requisite function(s).  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Skilled artisans would not have known which fusion protein species encoded by the administered nucleic acid containing the recited BTx moiety comprising a BTx enzymatic moiety and a BTx translocation domain moiety with amino acid modifications anywhere along their length would have the requisite pain-treating therapeutic functions in vivo when the nucleic acid or the vector comprising said nucleic acid is administered to a subject in need without empirically testing each variant species.
	Vas-Cath Inc. V. Mathukar, 19 USPQ2d 1111 states that Applicant “must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117. The written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is a part of the invention and reference to a potential method of isolating it. The nucleic acid variant itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Furthermore, the written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

The evidence required to demonstrate possession of the invention at the time of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts such as biotechnology and vaccine arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant case, the various BTx moiety species, the BTx enzymatic moiety species, and the BTx translocation domain species comprised in the fusion proteins encompassed within the claimed genus are structurally divergent.  The capacity of such variant species in a fusion protein to possess or retain the pain-treating in vivo therapeutic functions of the native unmodified moiety species was neither predictable, nor was it established within the instant application at the time of the invention. This is important because the art reflects unpredictability as to which amino acids in a specific protein or a polypeptide sequence can be varied without adversely affecting the functional properties of that specific protein or polypeptide sequence. While it is known in the art that variation in one or more amino acids is possible in a given protein or sequence, the exact position within its amino acid sequence where replacements or variations can be made, with a reasonable expectation of success of retaining the protein’s or polypeptide sequence’s functional competence, is not certain or predictable. A random replacement affecting specific amino acid positions that are critical, for example, to the three-dimensional conformational structure and to a specific property of the protein or polypeptide, would result in a protein or polypeptide that may be non-functional, or not optimally functional, because such positions tolerate no or little modifications. In the instant case, this is important because the purpose of the instantly recited structurally variable species encompassed within the large genus is to use the species in the treatment of various types of pain, i.e., bio-therapeutic applications in vivo. The precise structure of linear or non-linear, contiguous or discontiguous, and conformational or non-conformational regions or domains within SEQ ID NO: 4’s amino acids 1-872, within amino acids 1-448, and within amino acids 449-872 of a representative number of species within the recited moiety genus has not been correlated with the required pain-treating functions including nerve pain-treating therapeutic functions in vivo. This is important because specifically with regard to the functional unpredictability of enzymes, the prior art recognized that the existence of at least 95%, or even 98% sequence identity between two enzymatic bacterial polypeptides is not necessarily predictive of identical or near identical functional activity. For example, the prior art documented that two bacterial polypeptide enzymes which are 98% identical to each other are functionally different.  See title; abstract; and the last sentence of paragraph bridging pages 2405 and 2406 of Seffernick et al. J. Bacteriol. 183: 2405-2410, 2001. In which year this functional difference in enzyme activity is reported despite the highest sequence identity of 98% is not relevant since said functional difference does not change or reverse over the years. This art-recognized enzymatic-functional unpredictability combined with the lack of adequate description for the full breadth of each of the variant moiety genus in the instant case emphasizes the unpredictability factor under the written description provision. Note that predictability of the aspect at issue is one of the multiple factors to consider under written description analysis. Capon v. Eshhar (CAFC 2005).    
	With regard to the written description requirement, it must be noted that "[t]he applicant must …. convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991). In the instant case, the as-filed specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the claimed invention at the time of filing.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement is not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). A mere idea or unsubstantiated function in an unpredictable art is insufficient for written description. The specific description or guidance, not general description or guidance is needed. A mere proposal of testing the BTx moiety- and Pad4-containing fusion protein constructs as set forth supra is a mere plan and a wish with a hope of achieving the goal in an unpredictable art.  The various paragraphs of the as-filed specification set forth supra represent mere plans of what ‘will be’ done in the future. Clearly, Applicants did not have possession of, or did not reduce to practice, the in vivo methods of treatment of pain as claimed at the time of the invention. 
The essence of the written description requirement is that a patent Applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing the invention to the public.  What is claimed by the patent application must be the same as what is disclosed in the specification …….” (internal citations omitted)); O’Reilly v. Morse, 56 U.S. 62, 120–21 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it.”). We have explained that “requiring a written description of the invention plays a vital role in curtailing claims ….. that have not been invented, and thus cannot be described.” Ariad, 598 F.3d at 1352. One particular question regarding the written description requirement has been raised when a genus is claimed but the specification only describes a part of that genus that is insufficient to constitute a description of the genus. In Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) “For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including ‘the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.’” Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). When a patent claims a genus using functional language to define a desired result, “the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Id. at 1349. Species must be adequately described and must fairly represent the variation within the entire genus. In the instant application, clearly, the specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the variant moiety genus and the full scope of the claimed invention at the time of filing. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ) first paragraph.   
Rejection(s) under 35 U.S.C § 112(b) or Pre-AIA , Second Paragraph
21)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

22) 	Claims 61, 63, 69, 92, 93, 96 and 97 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	Claim 61, as amended, is indefinite for having improper antecedence in the limitation ‘the …. or BTx translocation peptide’ in lines 1 and 2 of the claim. Claim 61 depends from the amended claim 53, which recites ‘a BTx translocation domain’, but not any BTx translocation peptide. For proper antecedence, it is suggested that Applicants replace the limitations ‘or BTx translocation peptide or domain’ in line 2 with the limitations --or the BTx translocation domain--.
(b)	Claim 63, as amended, is indefinite for having improper antecedence in the limitation ‘the BTx translocation peptide or’ in line 2 of the claim. Claim 63 depends from the amended claim 53, which recites ‘a BTx translocation domain’, but not any BTx translocation peptide. For proper antecedence, it is suggested that Applicants delete the limitation ‘peptide or’ from within the above-identified limitation.
(c)	Analogous rejection and criticism apply to the dependent claims 92 and 93 with regard to the limitation ‘the translocation peptide or’ in line 1 of the claim. 
	(d)	Claim 69, as amended, is incorrect, redundant and/or indefinite in the limitations ‘the the’ (see lines 1 and 2) and ‘sequence according to SEQ ID NO: 1’. For the purpose of distinctly claiming the subject matter, it is suggested that Applicants delete one of the two duplicate limitations identified supra. And to be consistent with the format used for example in claim 88, it is suggested that Applicants replace the latter limitations with --sequence set forth in SEQ ID NO: 1--.
	(e)	Claims 96 and 97, which depend from claim 69, are also rejected as being indefinite because of the indefiniteness identified in claim 69.
Claim Objection(s) - Suggestions
23)	(a)	Claim 53 is objected for the inconsistency in the recitation of ‘a) …. b)’ at lines 4-6 and ‘part (a) and (b)’ in the last line. For clarity and consistency, in the last line of the claim, it is suggested that Applicants replace the limitation ‘part (a) and (b)’ with the limitation --a) and b)--.
	(b)	To be consistent with the format used in claim 65, it is suggested that Applicants insert the limitation –the-- prior to the limitation ‘C-terminal …. domain’ in line 2 of claim 64.
Conclusion
24)	No claims are allowed. 
25)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  	
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
26)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
27)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
28)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645        
                                                                                                                                                                                        June, 2022